DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 8/13/2021. Originally filed claims 1-4, 8-14, and 18-20 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC §101 and §103 rejection by including:
A computerized system for determining item groupings for packaging, comprising:
at least one processor; and
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform steps comprising: 
receiving an order comprising at least one item; 
searching at least one data store to determine a tag, volume, weight, and an exclusion list associated with each item, wherein the exclusion list comprises a list of items that may not be in a same package as a hazardous item; 
searching the at least one data store to determine a large purchase quantity associated with each item, and if so: 
assigning a large purchase tag to items of a same type if a quantity of the items of the same type in the order exceeds a large purchase quantity associated with the items of the same type; wherein 
when items are sorted into a group based on the large purchase tag, items are further sorted into a group of a same item type; 
sorting the items into groups based on the tags of the items; 
performing an optimization process for each group of items having the same tag by: 
creating a data structure representing a first package of the group, the data structure being represented by a dictionary and comprising properties of the first package; 
iteratively simulating packing a largest remaining item of the group into the first package, the simulating comprising: 
provisionally adding the largest remaining item of the group to the dictionary as an element, 
determining the total volume and weight of all items in the dictionary, 
if the total volume or weight of all items in the dictionary exceeds a threshold, removing the largest remaining item, creating an additional data structure representing an additional package and represented by an additional dictionary, and iteratively simulating packing a largest remaining item until all items of the group are added to a dictionary, 
if the simulating determines that an item from the exclusion list is added to a dictionary, assigning the hazardous item to a different dictionary, and 
iteratively simulating packing items having the large purchase tag by dividing a group having items of the same type into subgroups until a volume and a weight of each subgroup are less than or equal to a volume limit and a weight limit, respectively, of the first package or the additional package; 
generating at least one list of items for the data structures representing packages; and 
sending the generated list to a computer system for display, the list including at least one item identifier and at least one package identifier.

The reason for allowance of claims 1-4, 8-14, and 18-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed and implements a practical application. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (9/22/2020), Oczkowski (US 9082148) nor Young (US 7979359) nor Pisinger (European Journal of Operational Research y. 141, 0, “Heuristics for the container loading problem} nor Lehmann (US 9926131) teach the computer-implemented methods for the processing of an order based on a tag, volume, weight, and an exclusion list; then the sorting of the items by tags and optimizing the packing of similar tags by weight, volume and the exclusion list to prevent hazardous items from being packaged together .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/PETER LUDWIG/Primary Examiner, Art Unit 3687